Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group 1 in the reply filed on 6/2/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sugaya et al. (US 20170278803 A1  [earliest publication WO2016093284 A1] ).

Regarding claim 1, Sugaya et al. discloses a manufacturing method comprising: processing at least one of a plurality of substrates; stacking the plurality of substrates to manufacture a stacked substrate; and correcting, in the processing, a part of an amount of positional misalignment that is generated among a plurality of substrates in the stacking and correcting, in the stacking, at least a part of the remainder of the amount of positional misalignment (Sugaya et al. Abstract and ¶97).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al.


Regarding claim 2, Sugaya et al. discloses a manufacturing method according to Claim 1, further comprising deciding a correction amount to be performed in the processing, based on an amount of positional misalignment among a plurality of substrates of each of a plurality of stacked substrates manufactured before manufacturing the stacked substrate (Sugaya et al. Abstract and ¶97).
	Note the act do “deciding” does not provide a clear and explicit distinction over the prior art.  The act of deciding is a mental activity which is implicitly understood when one is performing a process.  Is Sugaya et al. is understood and obvious when performing misalignment adjustments, decisions are made.

Regarding claim 3, Sugaya et al. discloses a manufacturing method according to Claim 2, wherein in the deciding, one of an average value and a minimum value of the amounts of positional misalignment in the plurality of stacked substrates is decided as the correction amount (Sugaya et al. Abstract and ¶97).
	Sugaya may be silent upon specifically “deciding” on a average or a minimum value.  Sugaya does disclose a prescribed value (Abstract) would is be a analogous process of deciding on a value.  Deciding on amounts of misalignment is a optimization of alignment.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the amounts of positional misalignment  through routine experimentation and optimization to obtain optimal or desired device performance because the amounts of positional misalignment is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
 

Regarding claim 4, Sugaya et al. discloses a manufacturing method according to Claim 2, further deciding, a 3σ (σ: standard deviation)1 of each of positional misalignment components of the amount of positional misalignment in each stacked substrate is calculated, and a correction amount for correcting a positional misalignment component of which a value of the 3 σ is smaller than a preset threshold value is decided as the correction amount

Similar to as discussed relative to claim 3, the further limitation of wherein in the deciding, a 3σ (σ: standard deviation) of each of positional misalignment components of the amount of positional misalignment in each stacked substrate is calculated, and a correction amount for correcting a positional misalignment component of which a value of the 3 σ is smaller than a preset threshold value is decided as the correction amount, is not understood to provide a manipulative distinction in the claimed method.  The act of “deciding” is a abstract (mental activity) idea which does not transformation meaningfully limits the execution of the steps.  The recited language is a subjective determination, as it is unclear what would set or limit the threshold value, the threshold may be some arbitrary subjective value.  Additionally, while standard deviation is a easy calculation and commonly used, it is not a constant value and can widely vary depending upon the situation.  
Conceptually using the disclose in Sugaya, one could achieve misalignment of zero, the standard deviation may be zero, thus 3σ would equal zero.  In this scenario any subjective determination of a threshold value would meet the limitation.

Regarding claim 5, Sugaya et al. discloses a manufacturing method according to Claim 1, wherein in the processing, the correction is performed in forming a circuit on the at least one of the plurality of substrates (Sugaya et al. Abstract and ¶97).

Regarding claim 6, Sugaya et al. discloses a manufacturing method according to Claim 1, wherein in the processing, the correction is performed in depositing a film on the at least one of the plurality of substrates (Sugaya et al. Abstract and ¶97 – forming circuits includes depositing films i.e. ¶54, 95, 114, etc.).

Regarding claim 7, Sugaya et al. discloses a manufacturing method according to Claim 1, wherein in the stacking, the correction is performed by deforming the at least one of the plurality of substrates (Sugaya et al. Abstract and ¶97).

Regarding claim 8, Sugaya et al. discloses a manufacturing method according to Claim 1 (Sugaya et al. Abstract and ¶97).  The further limitation of “wherein the positional misalignment includes positional misalignment that is generated when the stacked substrate is thinned in the stacking.” This limitation does not provide any further distinction.  The step of thinning is not required to be included in the process.  The term including leaves the claim open-ended not excluding another cause of misalignments.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450


Regarding claim 9, Sugaya et al. discloses a manufacturing method according to Claim 1(Sugaya et al. Abstract and ¶97).
The further limitation of “comprising determining whether to perform the correction in the stacking” does not provide any patentable distinctions.  The act of “determining” is a abstract idea (mental activity).  
Note the act do “deciding” does not provide a clear and explicit distinction over the prior art.  The act of deciding is a mental activity which is implicitly understood when one is performing a process.  Is Sugaya et al. is understood and obvious when performing misalignment adjustments, decisions are made.

Regarding claim 10, Sugaya et al. discloses a manufacturing method comprising: processing at least one of a plurality of substrates; stacking the plurality of substrates to manufacture a stacked substrate; and deciding a correction amount based on an amount of positional misalignment among the plurality of substrates of each of a plurality of stacked substrates, wherein at least one of the processing and the stacking includes correcting, by the correction amount, at least one of a plurality of substrates to be stacked after the deciding (Sugaya et al. Abstract and ¶97).
Note the act do “deciding” does not provide a clear and explicit distinction over the prior art.  The act of deciding is a mental activity which is implicitly understood when one is performing a process.  Is Sugaya et al. is understood and obvious when performing misalignment adjustments, decisions are made.

Regarding claim 11, Sugaya et al. discloses a manufacturing method according to Claim 10, wherein at least one of the processing and the stacking includes performing an additional correction of correcting a difference between positional misalignment that is generated among the plurality of substrates to be stacked after the deciding and the correction amount decided in the deciding (Sugaya et al. Abstract and ¶97).
Note the act do “deciding” does not provide a clear and explicit distinction over the prior art.  The act of deciding is a mental activity which is implicitly understood when one is performing a process.  Is Sugaya et al. is understood and obvious when performing misalignment adjustments, decisions are made.

Regarding claim 12, Sugaya et al. discloses a manufacturing method comprising: processing at least one of a plurality of substrates, wherein the processing includes correcting, by a correction amount decided based on an amount of positional misalignment among a plurality of substrates of each of a plurality of stacked substrates each having a plurality of substrates stacked, at least one of a plurality of substrates to be stacked after the deciding (Sugaya et al. Abstract and ¶97).
Note the act do “deciding” does not provide a clear and explicit distinction over the prior art.  The act of deciding is a mental activity which is implicitly understood when one is performing a process.  Is Sugaya et al. is understood and obvious when performing misalignment adjustments, decisions are made.

Regarding claim 13, Sugaya et al. discloses a manufacturing method comprising: stacking a plurality of substrates to manufacture a stacked substrate, wherein the stacking includes correcting, by a correction amount decided based on an amount of positional misalignment among a plurality of substrates of each of a plurality of stacked substrates, at least one of a plurality of substrates to be stacked after the deciding (Sugaya et al. Abstract and ¶97).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/7/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In statistics, the standard deviation is a measure of the amount of variation or dispersion of a set of values. A low standard deviation indicates that the values tend to be close to the mean of the set, while a high standard deviation indicates that the values are spread out over a wider range. Wikipedia
        
    PNG
    media_image1.png
    149
    795
    media_image1.png
    Greyscale